Title: To Alexander Hamilton from Lewis Tousard, 19 August 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Hble Major Gl. Alexdr Hamilton
            Sir,
            Newport August 19th 1799
          
          The Commandants at Fort Wolcott and Fort Adams have received by the last mail the Copy of your general order, transmitted to them from Boston by Major Jackson which lessens the allowance fixed by the regulations to be observed in the delivery & distribution of Fuel & Straw to the Garrisons on the Sea Coast. The Regulations, I allude to, signed by the Secretary of War, was transmitted to me, a fortnight ago, from the War Office, with orders to conform myself to them. Your last order on the Subject Shall be comply’d with.
          In the mean time, I beg leave to observe respectfully, that whatever be the allowance fixed for the Infantry, when a number of officers are often collected and mess together, the same allowance will certainly prove insufficient for the officers of Artillery, whom I have most always seen alone, or two for the utmost, in garrisons, and living by themselves. I will add, another reason, which will be of a great weight with you. It is expected that an officer of Artillery & Engineers will be oftener than an Infantry’s, confined to his Quarters, on account of the Studies necessary to qualify himself agreeable to  his appointment and consequently require a larger allowance of Fuel. The Same difference exists in the pay and allowance between the Artillery & Infantry in all the European Services, and from the same reason.
          Does my position as Commanding officer intitles me; to draw Double rations and to the allowance of Fuel as fixed by the 3d art. of your general order?
          Obliged to keep an office and a constant fire in it for the instruction of two Cadets whom the Secretary of War attached to me; also for the instruction of the Officers who propose  profiting of my invitation and availing themselves of the opportunity next winter; where all persons either employ’d or — to Fortifications report Continually; Is not my allowance of Fuel to be double when employ’d on such a service, and when I may prove it is a great advantage to the public?
          I am induced to submitt very respectfully the aforegoing questions to your decision, because in the long and last winter, I have drawn from the Contractor whatever wood was necessary for my family and the said office. In consequence of what the accountant who, Sees but the law, and leaves the particular cases, to the decision of the General officers, and the Secretary of war, has stopped my pay.
          With the greatest respect I have the honor to be Sir your most hble & Very Obliged Sert
          
            Lewis Tousard
          
        